ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Ecology Mir Group                              ) ASBCA No. 62675
                                               )
Under Contract No.    W91364-20-P-0025         )

APPEARANCE FOR THE APPELLANT:                     Mr. Adham Yusupov
                                                   CEO

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Dana J. Chase, Esq.
                                                  MAJ Nicholas Lucchetti, JA
                                                  CPT Ethan S. Chae, JA
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      On November 5, 2020, appellant requested that the appeal be withdrawn and
dismissed with prejudice. The appeal is withdrawn and dismissed with prejudice.

      Dated: November 12, 2020



                                               TIMOTHY P. MCILMAIL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62675, Appeal of Ecology Mir
Group, rendered in conformance with the Board’s Charter.

      Dated: November 13, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals